Citation Nr: 9926260	
Decision Date: 09/14/99    Archive Date: 09/21/99

DOCKET NO.  97-03 878A	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Whether the request for waiver of the recovery of an 
overpayment of Department of Veterans Affairs (VA) disability 
compensation, in the calculated amount of $8,917, was timely.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. A. Markey, Associate Counsel



INTRODUCTION

The veteran served on active duty from July 1966 to July 
1970, and from July 1971 to July 1993.  

This matter came before the Board of Veterans' Appeals 
(Board) from a November 1996 decision by the Committee on 
Waivers and Compromises (Committee) of the St. Paul, 
Minnesota Regional Office (RO).  A notice of disagreement was 
received in December 1996.  The statement of the case was 
issued by the RO in Winston-Salem, North Carolina in February 
1997.  A substantive appeal was received in February 1997.


FINDINGS OF FACT

1.  The veteran was notified of an overpayment of VA 
compensation benefits in the amount of $8,917, of the right 
to request waiver of recovery of the overpayment, and of the 
180 day time limit to request waiver, in a letter dated 
November 9, 1995 addressed to his last known address.  This 
letter was not returned as undeliverable .

2.  The evidence of record does not demonstrate that the 
veteran submitted a request for waiver of recovery of the 
overpayment of compensation within 180 days from November 9, 
1995, nor has it been demonstrated that he did not receive 
that November 9, 1995 letter in a timely fashion.


CONCLUSION OF LAW

The veteran did not file a timely claim for waiver of 
recovery of an overpayment of VA compensation benefits in an 
amount originally calculated as $8,917.  38 U.S.C.A. 
§ 5302(a) (West 1991); 38 C.F.R. § 1.963 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The threshold question to be answered in this case is whether 
the veteran has submitted a timely claim for waiver of 
recovery of an overpayment of VA compensation benefits in the 
amount of $8,917.

Under the applicable criteria, a request for waiver of an 
indebtedness shall only be considered if it is made within 
180 days following the date of a notice of indebtedness 
issued on or after April 1, 1983, by the VA to the debtor.  
38 C.F.R. § 1.963(b) (1998).  The 180 day period may be 
extended if the individual requesting waiver demonstrates to 
the Chairperson of the Committee on Waivers and Compromises 
that, as a result of an error by either the VA or the postal 
authorities, or due to other circumstances beyond the 
debtor's control, there was a delay in such individual's 
receipt of the notification of indebtedness beyond the time 
customarily required for mailing (including forwarding).  If 
the requester does substantiate that there was such a delay 
in the receipt of the notice of indebtedness, the Chairperson 
shall direct that the 180 day period be computed from the 
date of the requester's actual receipt of the notice of 
indebtedness. 38 C.F.R. § 1.963(b) (1998). See also 
38 U.S.C.A. § 5302(a) (West 1991).  

The evidence in this case shows that the veteran received 
both VA compensation and military retirement pay for the same 
period, and that this led to the overpayment  at issue.  
Specifically, in 1995 the veteran received retroactive 
compensation subsequent to an August 1995 rating decision 
which granted him a total rating for compensation purposes 
based on individual unemployability, effective from September 
1994.  For informational purposes, the Board points out that 
generally, any veteran entitled to receive retirement pay 
based on service as a member of the Armed Forces may not 
receive such pay concurrently with benefits payable under 
laws administered by VA.  38 C.F.R. § 3.750(a) (1998).

The veteran was notified of the overpayment and of his right 
to request waiver of recovery of the overpayment (including 
the 180 day time limit for such a request) in a letter from 
the VA Debt Management Center, in St. Paul, Minnesota 
(hereafter Debt Center) dated November 9, 1995.  That letter 
was mailed to the veteran at his address of record at that 
time (which also appears to be his current address).  The 
letter was not returned as undeliverable.  In October 1996, 
the Debt Center received from the veteran a request for a 
waiver of recovery of the overpayment.  

The veteran and his representative have not contended that 
the veteran did not receive the November 1995 notice of 
overpayment, and there is no evidence suggesting that there 
was non-receipt of the notice by the veteran.  Nor is there 
any evidence to show that the veteran was incompetent, or 
otherwise incapable of handling his affairs.

Further, the veteran does not contend that he submitted a 
request for a waiver of recovery of the overpayment within 
180 days.  He instead contends that an individual at the Debt 
Center informed him that since he was receiving VA 
compensation, he had the means to repay the debt, and as 
such, he could not request a waiver of recovery of the debt.  

While it is unfortunate that the veteran may have been misled 
into thinking he could not request a waiver of recovery of 
the overpayment, the bottom line is that a request was not 
received within the 180 time limit set out in the regulation.  
38 C.F.R. § 1.963 (1998). 

Thus, in this case, since the law and not the evidence is 
dispositive, the appeal should be terminated because of the 
absence of legal merit or the lack of entitlement under the 
law.  Sabonis v. Brown, 6 Vet.App. 426, 430 (1994)



ORDER

The claim for waiver of recovery of an overpayment of VA 
compensation benefits in an amount originally calculated as 
$8,917, was not timely filed and the appeal is denied.




		
	E. M. KRENZER
	Member, Board of Veterans' Appeals



 

